DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on August 4, 2020.  These drawings are acceptable.

Claim Objections
Claim(s) 1 and 7 is/are objected to because of the following informalities:
At line 1 of claim 1, “an under carriage” should be replaced with “an undercarriage”.
At line 2 of claim 1, “an undercarriage” should be replaced with “the undercarriage”.
At line 1 of claim 7, “arm are” should be replaced with “arm is”.
At line 2 of claim 7, “supported at” should be replaced with “supported by at”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 6-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 5 “at least one or two pivot joints” renders the limitations indefinite as “at least one” may include more than one, although it does not positively recite more than one.  Additionally, there does not appear to be a disclosure enabling more than two, as such “at least…two” appears to renders the limitations indefinite as well.
In regards to claims 6-11, the limitation “the two pivot joints” renders the limitations indefinite as claim 5 does not positively recite two pivot joints.  Examiner notes that limitations directed to having “the two pivot joints”, including the associated two actuators which would require the two pivot joints, render the limitations indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breitenfeldt et al. (US Publication 2009/0250971).
In regards to claim(s) 1-8 and 12-14, as best understood, Breitenfeldt et al. discloses the claimed limitations including a mobile working machine (Reference is made to Figure 5) comprising:
an undercarriage (6),
a superstructure (5) rotatably supported on the undercarriage,
a boom (1) pivotably supported at the superstructure, and
an operator's cabin (3) that is mechanically connected to the superstructure by a lifting apparatus (2) and that is adjustable in height above a ground by the lifting apparatus,
wherein the operator's cabin (3) can be moved by means (Examiner notes that the “means for” language is not being treated under 35 U.S.C. 112(f) as later limitations in this same claim defines sufficient structure) of the lifting apparatus (2) from a working position (Reference is made to Figure 4) spaced apart from the ground to a mounting position (Reference is made to Figure 3) in which the operator's cabin sits on the ground, and vice versa (Reference is made to Figures 3-5),
wherein the lifting apparatus (2) comprises a lifting arm (10) that is arranged between the operator's cabin (3) and the superstructure (5) and that is pivotably supported at the superstructure about two non-parallel pivot axes independent of one another (Reference is made to Figure 5; e.g. at 30);
wherein the lifting arm at the operator's cabin is pivotably supported about the two non-parallel pivot axes independent of one another;
wherein the two non-parallel pivot axes are a vertical and a horizontal pivot axis (Reference is made to Figure 5);
wherein the lifting apparatus (2) comprises a parallelogram guidance (10 and/or 20), wherein the lifting arm is designed as a twin arm and wherein each arm of the twin arm is respectively pivotably supported at the superstructure and at the operator's cabin about the horizontal pivot axis (Reference is made to Figure 5; Examiner notes that either of the sections of the lifting apparatus (2) may be considered to be mounted to the superstructure or the operators cabin as intermediate elements are not precluded since there are clearly intermediate elements included in the application);
wherein the lifting apparatus comprises at least one or two pivot joints (34) whose axes of rotation are not oriented horizontally, the axes of rotation being vertically oriented (Reference is made to Figure 5);
wherein the lifting arm (at least section 10 of arm 2) is coupled to the superstructure (5) via a pivot joint of the at least one or two pivot joints (34);
wherein each arm of the twin arm is pivotably supported by at least one of the at least one or two pivot joints;
wherein the lifting apparatus (2) comprises at least one actuator (35) by means of which the at least one of the at least one or two pivot joints is rotationally actuable;
wherein the at least one actuator is a hydraulic, a pneumatic, an electrical, or a mechanical actuator;
wherein the lifting apparatus (2) comprises an actuator (Reference is made to Figure 5 excluding actuator 35) by means of which the operator's cabin is adjustable in its height, in particular vertically pivotable;
wherein the lifting apparatus is adapted such that the operator's cabin is always aligned horizontally on a movement of the lifting apparatus, with the lifting apparatus in particular comprising a parallelogram guidance having a lifting arm configured as the twin arm (Reference is made to Paragraph 0014);
wherein the operator's cabin is configured to be placed on the ground, while the superstructure is aligned in parallel with the undercarriage in a direction of travel of the working machine (Reference is made to Figures 3 and 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breitenfeldt et al. in view of Hansen (US Publication 2019/0127194) and Greenberg (US Publication 2020/0317278).
Breitenfeldt et al. discloses maintaining an operator cabin forcibly guided parallel to the ground by means of positive connection.  Thus, the operator can move the cabin into the desired position without changing the angle of the cabin with respect to the ground (Reference is made to Paragraph 0014).
Hansen discloses two vertical pivots and a sensor to monitor the angle of a bucket and a cylinder automatically controlled to maintain an angle of a basket.  As such, an angle or level of the basket may be monitored and maintained relative to the ground or another portion of the working machine.
Greenberg discloses two vertical pivot points (i.e. rotational couplings; 59b and 67b) and during operation the rotational coupling can allow for the cab to rotate relative to the extension arm/lifting apparatus (Reference is made to Paragraphs 0092-0094).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the apparatus of Breitenfeldt et al. in view of the teachings of Hansen and Greenberg to include a second vertical pivot and a second respective actuator since it is known to maintain angular positions/relative rotation during motion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Examiner notes IDS documents CN 102408066 and CN 203318543 also disclose two vertical pivots and respective actuators/actuation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616